1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and all dependent claims are objected to because of the following informalities:  the word “minute” is shortened to “min”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. Applicant makes 2 primary arguments.  The first argument concerns the storage of the dose unit in the intermediate line for a specific range of time, with the Applicant stating that the intended use doctrine promulgated by the Examiner should not apply.  
The Examiner would rebut the Applicant’s argument by first analyzing and understanding the use of the language by Linder and by applying the common meaning of the words used.  Linder is clear in that the Linder device/method is (as per the title), an “Arrangement for intermediate storage of packages”.  While Linder does not quantify the amount of time, the known meaning of the word storage is such that an extended time period would be described by the word “storage”.  According to the Cambridge 
“the putting and keeping of things in a special place for use in the future”;
“the act of keeping things somewhere so that they can be used later, especially goods or energy supplies:”..
Both of these definitions incorporate a temporal element in that both expect to keep the item sequestered in the storage area until later (or the future).  As such, the amount of time that something is intended to be stored need not be stated in order to understand that the time period will at the very least extend into the future.  Therefore, it is reasonable for the Examiner to determine that the intermediate storage of packages by Linder would be capable of holding the items in storage for at a minimum the minutes required to meet the claim limitations.  Furthermore, while the duration of storage is not explicitly stated, it is clearly understood from Linder that the time period for storage can extend indefinitely into the future.  Column 2, line 3 illustrates that Linder intends the storage of certain items to extend indefinitely into the future – “According to a preferred embodiment, several storage surfaces are combined to a storage unit, for example, a box. This storage unit can then be moved away after loading by means of the conveying device.”.  As can be seen in this citation, the storage facility is such that a stored item is intended to be combined into a larger storage unit, and then removed from the manufacturing location.  This indicates that there is no long term limit on the time expected to store the item.  As such, with no teaching contrary to the idea of extended storage in Linder, it is reasonable to state that Linder can store an item for any period of time required.

Regarding the Examiner’s citation to the intended use doctrine, the Applicant states that the intended use rationale cited by the Examiner should not apply as this is a process, not a device.  First, the Examiner notes that, despite the claims claiming an “arrangement”, the Linder reference relates to a method (Col. 1, line 11, “The invention relates also to a method for intermediate storage of packages, wherein packages are transported from a loading station to a transfer station by means of a transport path.”).  The Examiner further responds that this claim set is a process of using a device.  The two cannot be separated.  In fact, intended use is never a structural feature, but rather a procedural or functional feature, As such, the use of the device in the process still falls under intended use.  Simply put, the amount of time the applicant intends to store the dose on the intermediate line is an intended use.   Absent a specific reason as to why the Linder device would be unable to store the dose for the time period in question, the intended use doctrine prevails.  Furthermore, calling the storage time a “required limitation” does not negate the fact that it is an intended use of the device.  Finally, applicant asserts that the office’s rationale that “if the prior art…than it meets the claim” does not apply, but no reason in support of this rationale is given.  As such, there is no argument to rebut.  Blanket statements of opinion, unsupported by fact, carry no legal weight.
Applicant then states that none of the other references cure Linder’s deficiency in that they “do not teach or suggest storing…for any period of time”.  This is factually inaccurate.  The ability to store a product for a time is clearly stated in the Linder reference, titled, “Arrangement for intermediate storage of packages”.

Applicant’s arguments, regarding the 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following are the instances of this invocation –
Claims 11 and 12 – “means to identify ruptured water-soluble unit dose articles”.   The examiner will interpret this in accordance with the specification, page 8, line 24 – “Those skilled in the art will be aware of suitable devices to achieve this. Such devices could include commercially available 2D or 3D vision systems comprising regular or infra-red cameras”.
Claim 14 – “means to clean and dry empty receptacles”.  The examiner will interpret this in accordance with the specification, page 8, line 16 – “Those skilled in the art will be aware of commercially available apparatus to clean 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 6609605) in view of Edwards (US 6363693).

Regarding claim 1, Linder discloses: A process for making a consumer goods product wherein the consumer goods product comprises a container and at least one water-soluble unit dose article housed within the container, the process comprising the steps of:

b. transferring the at least one water-soluble unit dose article from the at least one manufacturing line (Linder - Fig. 1, first transport path in the form of a transport belt 7) onto an intermediate line (Linder – Fig. 2, conveying device 5 to parallel rails 4); 

c. transporting the at least one water-soluble unit dose article along the intermediate line (Linder - Fig. 1, arrows 18 and 19); 

d. transferring the at least one water-soluble unit dose article from the intermediate line onto at least one packing line (Linder - Col. 4, line 41, “For unloading and transferring the intermediately stored packages 6, 6', 6", a channel-shaped area 1 is positioned above the conveying device 5 such that the conveying device 5 can be lifted into the position illustrated in FIG. 3. The packages 6 to be unloaded and transferred are thus engaged by the conveying device 5 and transported by the conveying device 5 to the exit 15 and onto the belt 10. The belt 10 is pivoted into the downwardly slanted position, and the packages 6 are thus transported from the exit 15 onto one of the loading belts 8. The loading belt 8 conveys the packages 6 to the vehicle 17.”), wherein the at least one water-soluble unit dose article is transported along the at least one packing line and transferred into the container (Linder- Fig. 2, box-shaped storage units 2);

wherein the at least one water-soluble unit dose article is stored on the intermediate line for between about 1 minute and 2 months ahead of being transferred from the intermediate line onto the at least one packing line (The storage of the dose on the intermediate line for a certain period of time is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the Linder device is capable of holding the product for a period of time, it meets the limitation of the claim).

Linder does not explicitly disclose: a. making the at least one water-soluble unit dose article on at least one manufacturing line, wherein said at least one water-soluble unit dose article comprises at least one water-soluble film enclosing a detergent composition.

Edwards teaches:  a. making the at least one water-soluble unit dose article (Edwards – “ABSTRACT:   A process for producing a package comprising a composition contained within a closed water soluble envelope”)   on at least one manufacturing line, wherein said at least one water-soluble unit dose article comprises at least one water-soluble film (Edwards – Col. 4, line 8, “a conventional water soluble film”) enclosing a detergent composition (Edwards – Col. 2, line 41, “In an envisaged embodiment, the composition will include detergent suitable for use in the machine washing of laundry or dishes.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the usage of Linder by 

Regarding claim 3, the modified Linder further discloses: the water-soluble unit dose article (Edwards – “ABSTRACT:   A process for producing a package comprising a composition contained within a closed water soluble envelope”) is stored on the intermediate line for between about 3 min and about 1 month (The storage of the dose on the intermediate line for a certain period of time is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As the Linder device is capable of holding the product for a period of time, it meets the limitation of the claim).

Regarding claim 4, the modified Linder further discloses: the water-soluble unit dose article (Edwards – “ABSTRACT:   A process for producing a package comprising a composition contained within a closed water soluble envelope”) is stored on the intermediate line  (Linder - Fig. 1, arrows 18 and 19) at; a. a temperature of between about 15°C and about 35°C (Room temperature is between 20 and 22 C.  As such, as this device is not explicitly heated or cooled, it falls within this temperature range – furthermore, the applicant has admitted that the temperature is something that one skilled in the art would be able to control. Page 9, line 27 - “Those skilled in the art will be aware of suitable means to measure and control the temperature”.) b. at a relative humidity of between about 10% and about 80% (This range of humidity covers nearly all possible standard room humidity’s. – furthermore, the applicant has admitted that the humidity is something that one skilled in the art would be able to control.  Page 9, line 29 -  “Those skilled in the art will be aware of suitable30 means to measure and control the relative humidity.”); c. a combination thereof.

Regarding claim 5, the modified Linder further discloses: at least two manufacturing lines (Linder - Fig. 1, stackers 16), wherein each manufacturing line makes water-soluble unit dose articles, and the water-soluble unit dose articles are transferred from the at least two onto the intermediate storage line (Linder - Articles are transferred from stackers 16 to loading station 12, from whence they move onto conveying device 5 via transfer belt 7).

Regarding claim 6, the modified Linder further discloses: transfer from the at least two manufacturing lines is done simultaneously (Linder - As seen in Figs. 1 and 2, stackers 16 transfer the articles directly to belt 7a (and thus to inclined belt 9 when transferring to the intermediate line) via the arrow shown in the figures.).

Regarding claim 7, the modified Linder further discloses: at least two packing lines (Fig. 1 shows at least two outputs having pivotable belt 10 and 8, leading to the final output location, 17, the packing/transport vehicle).

Regarding claim 8, the modified Linder further discloses: the at least one water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) is stored in a receptacle (Liner - Figs. 1-6, storage unit 2) on the intermediate line (Linder – Fig. 2, conveying device 5 to parallel rails 4) and wherein the intermediate line comprises at least two receptacles (Linder - Figs. 1 and 6 show a plethora of receptacles 2) and wherein each receptacle comprises between about 1 and about 2000 water-soluble unit dose articles (Linder – Figure 1 shows each storage unit with 8 individual packages).

Regarding claim 13, the modified Linder further discloses: the at least one water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) is transferred from the at least one manufacturing line (Liner - Fig. 1, first transport path in the form of a transport belt 7) to the intermediate storage line (Linder – Fig. 2, conveying device 5 to parallel rails 4) via an automated operation, a manual operation or a mixture thereof (Linder represents an automated operation.  However, these limitations represent the only two possible options.  As such, any and all similar devices meet this limitation)..

Regarding claim 15, the modified Linder further discloses: the at least one water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) is transferred from the intermediate storage line (Linder – Fig. 2, conveying device 5 to parallel rails 4) to the at least one packing line (Liner - Col. 4, line 41) via an automated operation, a manual operation or a mixture thereof (Linder represents an automated operation.  However, these limitations represent the only two possible options.  As such, any and all similar devices meet this limitation).

Regarding claim 16, the modified Linder further discloses: transporting the water-soluble unit dose article (Linder – package 6, modified to move a unit dose as per Edwards) along the intermediate line (Linder – Fig. 2, conveying device 5 to parallel rails 4) is done via an automated operation, a manual operation or a mixture thereof (Linder represents an automated operation.  However, these limitations represent the only two possible options.  As such, any and all similar devices meet this limitation).

Regarding claim 17, the modified Linder further discloses: the container is a flexible bag, a rigid tub or a mixture thereof (col. 3, line 34, “box shaped storage units 2” – in order to maintain the shape of a box, the storage unit is necessarily rigid. ).

Regarding claim 18, the modified Linder further discloses: he detergent composition is an automatic dish washing composition, a fabric laundry composition or a mixture  (Edwards - Col. 2, line 43, “the composition will include detergent suitable for use in the machine washing of laundry or dishes.”).

Regarding claim 19, the modified Linder further discloses: the water-soluble unit dose article comprises a polyvinyl alcohol film (Edwards – Col. 2, line 33, “In a preferred embodiment of the invention the film is a polyvinyl alcohol”).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 6609605) in view of Edwards (US 6363693) in further view of Koet, (US 2018/0215485).

Regarding claim 9, the modified Linder discloses the device of claims 1 and 8. 

The modified Linder does not explicitly disclose: each receptacle comprises a unique identifier.

Koet teaches: each receptacle comprises a unique identifier (Koet - [0047], “In a preferred embodiment, the system comprises a box marking unit for providing a machine readable identifier for the custom sized cardboard box and attaching this identifier either to the box or to a device such as a tray for transporting the box”) .



Regarding claim 10, the modified Linder further discloses:  the unique identifier is selected from a barcode, a radio frequency identification tag (RFID) or a mixture thereof. ([0047], The identifier may be permanently or temporarily attached to the box or the transporting device and may be a printing, a barcode, an RFID tag, a label or an order sheet.”).

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 6609605) in view of Edwards (US 6363693) in further view of Khalaf, (US 9470638).

Regarding claim 11, the modified Linder discloses the device of claim 1.

The modified Linder does not explicitly disclose: the intermediate line comprises means to identify ruptured water-soluble unit dose articles on the intermediate line.

Khalaf teaches: the intermediate line (Linder - Fig. 1, arrows 18 and 19) comprises means to identify ruptured water-soluble unit dose articles (Fig. 3, dose 2000) on the intermediate line (ABSTRACT: “An apparatus and a method for detecting leakage from a composition-containing pouch during the high-speed manufacturing process”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing line of Linder with the means to identify ruptured does articles as taught by Khalaf, thereby combining prior art elements in a known fashion to achieve a predictable result.  The benefit of utilizing this system is that it allows the user to remove ruptured dose articles, thereby preventing the ruptured dose articles from contaminating the un-ruptured dose articles. 

Regarding claim 12, the modified Linder further discloses: means to identify ruptured water-soluble unit dose articles (Fig. 3, dose 2000) comprise commercially available 2D or 3D vision systems comprising regular or infra-red cameras (Col. 6, line 13, “(The inspection of the unit dose pouch and/or the at least one of the platen edges adjacent to the cavity in which the unit dose pouch is located can be accomplished using any suitable camera or other optical picture-capturing device.).

Regarding claim 14, the modified Linder further discloses: the intermediate line (Linder - Fig. 1, arrows 18 and 19) comprises means to clean and dry empty receptacles.

The modified Linder does not explicitly disclose: means to clean and dry empty receptacles.

It would have been obvious to one having ordinary skill in the art to employ the means to clean and dry empty receptacles.  This fact is clearly stated by the applicant, and is therefore indisputable.  (From applicant’s specification - Page 8, line 18, “The intermediate line may comprise means to clean the receptacles after use, i.e. after they have been emptied. Those skilled in the art will be aware of commercially available apparatus to clean the receptacles. Such apparatus may utilize water or a combination of water and detergent to clean the receptacles. Preferably, the intermediate line comprises means to dry the receptacles20 once cleaned. Those skilled in the art will be aware of commercially available apparatus to achieve”.). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the design of Linder by incorporating the industry known cleaning and drying apparatus, thereby combining prior art elements to achieve a predictable result.  The benefit of adding this apparatus is that it allows the machine to continue automatic production without requiring human intervention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731